Citation Nr: 0942414	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-37 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disorder, claimed as secondary to a service-connected 
lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 
1995.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board notes that the Veteran 
submitted treatment records from March to November 1998.  
This evidence was received after the last RO review and did 
not include a waiver.  

The Board has, accordingly, reviewed the additional evidence.  
However, this evidence was previously submitted, and has 
already been reviewed by the RO.  
Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question.  


FINDINGS OF FACT

1.  A cervical spine disorder is not related to a service-
connected lumbar spine disability.

2.  A chronic cervical spine disorder was not manifest during 
service; cervical spine pathology was not identified until 
2006. 

3.  The current cervical spine disorder is unrelated to 
service.


CONCLUSION OF LAW

A chronic cervical spine disorder was not incurred in or 
aggravated by service, and is not proximately due to a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim March 2006, the amendment is 
not applicable to the current claim. 
	
	As the Veteran primarily claims that his cervical spine 
disorder is related to a service-connected lumbar spine 
disability, the Board considers this aspect first.  In this 
case, the post-service treatment records reflect that he 
sought treatment for pain in his neck in March 1998 and again 
in December 2005.  However, in both cases, no pathology was 
observed.  
	
	Specifically, X-rays of the cervical spine in May and 
November 1998 were normal.  Moreover, in December 2003, his 
cervical spine indicated no decreased range of motion or disc 
abnormalities.  Next, when the Veteran again complained of a 
two-day history of pain in December 2005, X-rays indicated no 
fracture or spondylolisthesis, and the disc spaces were 
normal.  
	
	The first indication of cervical spine pathology was in 
February 2006.  At that time, the Veteran reported a 
recurrent one-month history of neck pain radiating down the 
left arm.  An MRI revealed bilateral uncovertebral joint 
hypertrophy at the C4-C5 and C5-C6 discs and a foraminal disc 
protrusion at the C6-C7 disc.  Continued neck pain ultimately 
led to surgical repair via anterior cervical decompression 
and fusion in May 2006.  However, he did not attribute 
cervical spine symptoms to a low back disability.  
	
	Of particular note, the Board places great weight on the 
observations and opinions of a VA examiner in January 2007.  
At that time, the Veteran reported a one-year history of neck 
pain after lifting.  A history of neck surgery in 2006 was 
also reported.  
	
	Physical examination revealed a slightly limited range of 
motion of the cervical spine in all directions, which was 
attributed to the disc fusion.  Imaging of the cervical spine 
indicated post-surgical changes with anterior fusion of the 
C5 to C7 vertebrae.  
	
	Based on this examination and a review of the claims file, 
the examiner opined that the Veteran's cervical spine was 
less likely than not attributed to his service-connected 
lumbar spine disability.  In offering this opinion, the 
examiner reflected that the Veteran's injured his cervical 
spine many years (about 10) after discharge, likely as a 
result of a work-related lifting incident.  
	
	The Board notes that in providing this opinion, the examiner 
had the benefit of reviewing the claims file and an 
examination of the Veteran.  In the absence of evidence to 
the contrary, the Board places great weight on the examiner's 
opinion.
	
	The Board has also considered the statements by the Veteran 
and his friends asserting that his cervical spine disorder 
was related to his service-connected lumbar spine disability.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, cervical spine disorders related to disc pathology 
are not disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis. 
	
	On the other hand, competent evidence has been provided by 
the medical personnel who have examined or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  
Therefore, the evidence does not indicate that the Veteran's 
cervical spine disorder is related to his service-connected 
lumbar spine disability.  
	
Next, the Board will consider whether the Veteran's cervical 
spine disorder is attributable to active duty service on a 
direct basis.  On this matter, the service treatment records 
indicate that he underwent a laminectomy and discectomy of 
the L5-S1 disc in December 1994 and a second surgical 
procedure in August 1996.  However, no cervical spine 
disorder was observed in conjunction with that treatment.  

Additionally, while the service treatment records indicate 
episodes of pain in the neck and shoulder area, such as in 
May 1980 and June 1992, no spine pathology was noted in 
either case.  Although a separation physical examination was 
not available, the Board notes that neither persistent 
symptomatology nor cervical spine pathology was shown 
throughout his active duty service.  Therefore, the Board 
concludes that a chronic cervical spine disorder was not 
shown in service.   

	Next, post-service evidence does not indicate the presence of 
neck complaints until March 1998, almost two years after 
active duty.  Further, although the Veteran complained of 
symptoms at that time, no pathology was indicated via X-ray 
imaging.  As noted above, the first indication of cervical 
spine pathology was not until February 2006 (over ten years 
after his discharge).  Therefore, the medical evidence does 
not indicate a continuity of symptoms since active duty.  
	
	The Board has also considered the statements made by the 
Veteran and friends indicating a continuity of symptoms.  As 
note above, the Veteran is competent to provide statements 
asserting a continuity of symptomatology since active duty.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	However, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	Significantly, his reported history of a continued cervical 
spine disorder since active service is inconsistent with the 
other evidence of record.  Indeed, while he stated that his 
disorder began in service, X-rays of the cervical spine in 
May 1998 and December 2005 were normal. 
	
	In fact, the first treatment of cervical spine disorders was 
not until almost two years after he left active duty, and 
cervical spine pathology was not shown for over ten years 
following his active duty service.  Therefore, the weight of 
the evidence does not indicate continuous cervical spine 
symptomatology since active duty.  
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
evidence does not attribute the Veteran's cervical spine 
disorder to active duty, as no treating or examining health 
care professional has ever established or suggested such a 
relationship.  Indeed, the Veteran himself has not asserted 
such a relationship.  Therefore, the evidence does not 
support a finding of medical nexus.  
	
	In sum, in the absence of any complaints during service or 
for many years thereafter, and no nexus between current 
complaints and active duty, the evidence does not support a 
grant of service connection on a direct basis.  As such, the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records.  Further, the 
Veteran submitted statements from his friends in support of 
his claim.
  
	Next, a specific VA medical opinion pertinent to the issue 
was obtained in January 2007.  The Board finds that the VA 
examination was adequate for evaluation purposes.  
Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical 
examination.  
	
	Additionally, there is no indication that the examiner was 
not fully aware of the Veteran's past medical history or that 
and relevant fact was misstated.  Although allegations have 
been raised by the Veteran that this examination was 
inadequate, the Board finds otherwise.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a cervical spine disorder is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


